Citation Nr: 1739789	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for retro patellar pain syndrome of the right knee with synovitis and baker's cyst (exclusive of the temporary total rating assigned from May 26, 2009 to September 1, 2009). 


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In the decision, the RO continued a 20 percent rating for right knee disability.  In a December 2009 rating decision, the RO granted a temporary total rating based on surgical treatment necessitating convalescence effective May 26, 2009.  See 38 C.F.R. §§ 4.29, 4.30.  A 20 percent rating was assigned from September 1, 2009.  In March 2017, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record consists of electronic claims files and has been reviewed.  Pertinent evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in July 2017.  The evidence has been considered pursuant to the Veteran's waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


REMAND

A remand of this matter is warranted for additional medical inquiry.  In correspondence from the Veteran dated in July 2017, she indicated that her right knee disability had worsened since the most recent VA examination in May 2017, which she asserted was inadequate.  In July 2017, she also submitted into the record private medical evidence indicating possible treatment for knee disability at a private emergency room in June 2017.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

The Board also notes that the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran appointed the American Legion as her representative on August 8, 2017.  A copy of the executed VA Form 21-22 should be included in the record.    

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in January 2017.  All records/responses received must be associated with the claims file.  

2.  Include in the record a copy of the properly executed VA Form 21-22 appointing the Veteran's representative.  

3.  Return the case to the examiner who conducted the May 2017 VA examination (or to a suitable substitute) to determine the current severity of service-connected right knee disability.  The examiner should review and discuss the significance of the private medical evidence dated in June 2017.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-63. 

Further, the examiner should elaborate on certain findings in the report.  The examiner noted 0 to 100 degrees extension and flexion in the right knee.  The examiner also noted painful motion and pain with weight bearing.  But the examiner did not note at which degree on extension and flexion the Veteran experienced disabling pain that interfered with the normal functioning of her right knee joint (if any).  This information should be provided in an addendum report.  If it is determined that another examination would be necessary to obtain this information, another examination should be conducted.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the most recent (July 2017) SSOC should be considered.  If any benefit sought remains denied, the Veteran and her representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




